DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed March 29, 2021 have been entered.

ALLOWANCE
Applicant’s arguments, see pages 08-12, filed 1March 29, 2021, with respect to claim 1-10, 12-14, 18-19 and 21 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-14, 18-19 and 21 has been withdrawn. 

Claims 1-10, 12-14, 18-19 and 21 are now allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-10, 12-14, 18-19 and 21 are considered allowable for reasons set forth on page numbered 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is (571)272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 21, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872